*753OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury of the offense of theft over $20,000. On appeal, a panel majority of the San Antonio Court of Appeals held that, in order to question the sufficiency of the evidence on appeal, it was incumbent upon the appellant to file a motion for instructed verdict or some similar pleading with the trial court in order to preserve the error. Reichenau v. State, 702 S.W.2d 712 (Tex.App.—San Antonio 1985). We refuse the petition for discretionary review; however, our refusal of the appellant’s petition for discretionary review is not to be taken as an approval of the reasoning or the decision of the Court of Appeals on this ground of error.
With this understanding, we refuse appellant’s petition for discretionary review.